Exhibit 10.1


SALES CONTRACT

  

  

By and Between

ROBERTS PROPERTIES PEACHTREE PARKWAY, L.P.,
a Georgia limited partnership
as Seller,

and

ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership,
as Purchaser.

  

  

December 29, 2004

  

  

Property:

An 82% undivided interest in and to approximately 23.547 acres of real property
located in Land Lot 301 of the 6th District, Gwinnett County, Georgia,
fronting on Peachtree Parkway

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I -- PROPERTY TO BE CONVEYED      1       ARTICLE II -- PURCHASE PRICE  
 1       ARTICLE III -- ITEMS TO BE DELIVERED BY SELLER AT CLOSING    1      
ARTICLE IV -- TIME AND PLACE OF CLOSING AND CLOSING COSTS    2       ARTICLE V
-- APPORTIONMENTS    2       ARTICLE VI -- BROKERS    2       ARTICLE VII --
MISCELLANEOUS    2       ARTICLE VIII -- SECTION 1031 EXCHANGE    4  

--------------------------------------------------------------------------------


SALES CONTRACT

        THIS AGREEMENT is made and entered into this 29th day of December, 2004,
by and between ROBERTS PROPERTIES PEACHTREE PARKWAY, L.P., a Georgia limited
partnership (hereinafter referred to as the “Seller”) and ROBERTS PROPERTIES
RESIDENTIAL, L.P., a Georgia limited partnership (hereinafter referred to as the
“Purchaser”).


ARTICLE I  --  PROPERTY TO BE CONVEYED

        A.        Seller shall sell to Purchaser, and Purchaser shall purchase
from Seller, upon the terms and conditions hereinafter set forth, that certain
parcel of land described on Exhibit A attached hereto and by this reference
incorporated herein (hereinafter referred to as the “Property”).

        B.        The Property consists of an 82% undivided interest in and to
approximately 23.547 acres of real property located in Land Lot 301 of the 6th
District, Gwinnett County, Georgia, fronting on Peachtree Parkway.

        C.        The Property will be conveyed by Seller to Purchaser subject
to (i) that certain Tenants-in-Common Agreement dated November 1, 2004, between
Seller and Georgianna Jean K. Valentino, and that certain Memorandum of
Tenants-in-Common Agreement, dated the same date between the same parties,
recorded in the records of the Clerk of the Superior Court of Gwinnett County,
Georgia, and (ii) that certain Restrictive Covenant dated October 29, 2004, made
and declared by Seller and recorded in the aforesaid records.


ARTICLE II  --  PURCHASE PRICE

        The purchase price (hereinafter referred to as the “Purchase Price”) for
the Property shall be Seven Million Seven Hundred Sixty-Nine Thousand Five
Hundred and No/100 Dollars ($7,769,500.00), and subject to all prorations and
adjustments provided for herein, shall be paid by Purchaser to Seller in cash on
the Closing Date (hereinafter defined). Concurrently with the Closing, Seller
shall be responsible to pay off in full and have cancelled of record the
existing first mortgage loan held by Wachovia Bank, National Association secured
in part by the Property.


ARTICLE III  --  ITEMS TO BE DELIVERED BY SELLER AT CLOSING

        At the Closing, Seller shall execute and deliver to Purchaser a limited
warranty deed in and to the Property, and Seller and Purchaser shall also
execute and deliver to each other all documents normally used in similar
commercial real estate transactions in the Atlanta, Georgia metropolitan area.

--------------------------------------------------------------------------------


ARTICLE IV  --  TIME AND PLACE OF CLOSING AND CLOSING COSTS

        A.        The consummation of the transaction contemplated herein shall
take place at the offices of Holt Ney Zatcoff & Wasserman, LLP, Atlanta, Georgia
on December 29, 2004, commencing at 10:00 A.M. The consummation of the
transaction contemplated herein is herein referred to as the “Closing”, and the
date the Closing occurs is herein referred to as the “Closing Date.”

        B.        At Closing, Seller shall pay the transfer tax incident to the
Deed. At Closing, Purchaser shall pay all other closing expenses with respect to
the closing of the transaction contemplated herein, including, without
limitation, the cost of any survey which Purchaser elects to obtain, recording
fees, and the premium incident to any title insurance policy to be issued to
Purchaser, except that Seller and Purchaser will each pay their own attorney’s
fees.


ARTICLE V  --  APPORTIONMENTS

        The following items shall be apportioned at Closing and as of the
Closing Date:

        A.        All real property taxes, including the current installment for
any assessment (special, bond, or otherwise), and personal property ad valorem
taxes, if any based on the amount of such taxes for the year during which the
Closing occurs.


ARTICLE VI  --  BROKERS

        Purchaser and Seller hereby represent to each other that no real estate
broker or agent was involved in negotiating the transaction contemplated herein.
In the event any claim(s) for real estate commissions, fees or compensation
arise in connection with this Agreement and the transaction contemplated herein,
the party so incurring or causing such claim(s) shall indemnify, defend and hold
harmless the other party from any loss, claim or damage which the other party
suffers because of said claim(s).


ARTICLE VII  --  MISCELLANEOUS

        A.        This Agreement constitutes the entire agreement between the
parties hereto and cannot be changed or modified other than by a written
agreement executed by both Purchaser and Seller.

        B.        There shall also be executed and delivered at Closing all
other documents and instruments reasonably required or necessary to effect the
transaction contemplated herein.


-2-

--------------------------------------------------------------------------------

        C.        Irrespective of the place of execution or performance, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Georgia. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted. If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if the words or
phrases so stricken out or otherwise eliminated were never included in this
Agreement and no implication or inference shall be drawn from the fact that said
words or phrases were so stricken out or otherwise eliminated, unless such
changes have been duly initialed by all parties reflecting mutual agreement. All
terms and words used in this Agreement regardless of the number or gender in
which they are used, shall be deemed to include any other number and any other
gender as the context may require.

        D.        This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original.

        E.        The captions of this Agreement are inserted for convenience or
reference only and do not define, describe or limit the scope or intent of this
Agreement or any of the terms hereof.

        F.        Time is of the essence of this Agreement and each term and
provision hereof.

        G.        If any term, covenant or condition of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement and the application of
such terms, covenants and conditions to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each term, covenant and condition of this Agreement shall be valid
and be enforced to the fullest extent permitted by law.

        H.        All rights, powers and privileges conferred hereunder upon the
parties unless otherwise provided shall be cumulative and not restricted to
those given by law.

        I.        No failure of any party to exercise any power given such party
hereunder or to insist upon strict compliance by any other party to its
obligations hereunder, and no custom or practice of the parties in variance with
the terms hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.

        J.        Purchaser shall have the right to waive any condition or
contingency herein in Purchaser’s favor and Seller shall have the right to waive
any condition or contingency herein in Seller’s favor.

        K.        Anything contained in this Agreement to the contrary
notwithstanding, (i) the terms and provisions of this Agreement shall not
survive Closing and shall be merged into the Deed; and (ii) Seller does not make
any warranties or representations of any kind or character, expressed or
implied, with respect to the Property, its physical condition, income to be
derived


-3-

--------------------------------------------------------------------------------

therefrom or expenses to be incurred with respect thereto, or any other matter
or thing relating to or affecting the Property, and there are no oral or written
agreements, warranties or representations with respect to the Property, except
as otherwise expressly set forth in this Agreement.


ARTICLE VIII  --  SECTION 1031 EXCHANGE

        Purchaser may desire to accomplish its acquisition of the Property by
means of an exchange of “like-kind” Property which will qualify as such under
Section 1031 of the Internal Revenue Code of 1986 and all regulations issued
thereunder. Seller is willing to cooperate with Purchaser in an exchange,
provided Seller incurs no additional expenses or liability, is not delayed in
its sale of the Property, and does not take title to the exchange Property.
Seller agrees that Seller will, at the direction of Purchaser or a third party
intermediary acting at Purchaser’s direction, receive the Purchase Price from
the third party intermediary who will facilitate the like-kind exchange for
Purchaser pursuant to an intermediary agreement between Purchaser and such third
party intermediary.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, sealed and delivered the day and year first above written.

~~     SELLER:             ROBERTS PROPERTIES PEACHTREE
PARKWAY, L.P., a Georgia limited       partnership           By: Roberts
Properties, Inc., a Georgia               corporation, sole general partner  
                By:  /s/ Anthony W. Shurtz                          
              Anthony W. Shurtz                     Chief Financial Officer and
Secretary  

[Executions continued on next page]



-4-

--------------------------------------------------------------------------------

      PURCHASER:             ROBERTS PROPERTIES RESIDENTIAL,
L.P., a Georgia limited partnership           By: Roberts Realty Investors,
Inc., a Georgia               corporation, sole general partner          
        By:  /s/ Greg M. Burnett                                         Greg
M.Burnett, Secretary and                     Treasurer  








-5-

--------------------------------------------------------------------------------


EXHIBIT A


[LEGAL DESCRIPTION OMITTED]